DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/21 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Germany on 11/19/2015 and 12/15/2019. It is noted, however, that applicant has not filed a certified copy of the applications (DE102015015080.4 and DE102015016254.3) as required by 37 CFR 1.55.  Applicant should file the copies prior to filing the issue fee (see 37 CFR 1.55 and 37 CFR 1.55(g)(1)).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Dan Evans on 9/10/2021.

The application has been amended as follows: 

IN THE CLAIMS:
IN CLAIM 5, LINE 2, after “material” DELETE “used” and INSERT –of the first grinding gauge—
IN CLAIM 5, LINE 3, after “implant” DELETE “is used as the first grinding gauge”.
IN CLAIM 6, LINE 2, before “respective” INSERT –the—
IN CLAIM 6, LINE 3, before “are ground” DELETE “sections” and INSERT –contact surface cut-out and stump—
IN CLAIM 7, LINE 16, after “support” DELETE “fitting” and INSERT –fits—
IN CLAIM 7, LINE 19, after “another” DELETE “,” and INSERT –;--
IN CLAIM 7, AFTER LINE 19, ON A NEW LINE INSERT –a first grinding gauge and a second grinding gauge for grinding the implant and implant support,--
IN CLAIM 7, LINE 20, after “using” DELETE “a” and INSERT –the—
IN CLAIM 7, LINE 21, after “using” DELETE “a” and INSERT –the—
CANCEL CLAIMS 8-12
IN CLAIM 13, LINE 2, after “material” DELETE “used” and INSERT –of the second grinding gauge—
IN CLAIM 13, LINE 3, after “support” DELETE “is used as the second grinding gauge—
IN CLAIM 14, LINE 17, after “contact surface” INSERT –stump—
IN CLAIM 14, LINE 18, after “surface” INSERT –cut-out—
IN CLAIM 14, LINE 19, after “prevention” DELETE “contours” and INSERT –cut-out and stump—
IN CLAIM 14, LINE 20, after “having” INSERT –the--
IN CLAIM 14, LINE 20, after “matching” INSERT –rotation prevention—
IN THE SPECIFICATION:
 AT PARAGRAPH [0033], LINE 1, after “grinding gauge 9” INSERT –comprising a grinding surface 12—
IN THE ABSTRACT:
In the amended abstract filed 3/1/21, ON LINE 3, after “by” DELETE “means of”
Allowable Subject Matter
Claims 2-7, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a dental implant and grinding tool system and method of use thereof, comprising an implant with a contact surface and a rotation prevention contour extending into the implant, the implant having a cylindrical or conical contact surface cutout forming the contact surface, and a rotation prevention cutout forming the rotation prevention contour, an implant support with a contact surface and a rotation prevention contour extending from the implant support, wherein the implant support has a cylindrical or conical contact surface stump forming the contact portion, and a rotation prevention stump on which the rotation prevention contour is formed, the contact surface of the implant support shaped to fit within the contact surface of the implant, wherein the rotation prevention contours having mutually .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form which cites several references which disclose various tools used to grind implants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772